Smiti-i, J.
(concurring specially): I have not agreed heretofore with everything that has been said by this court as to the original and exclusive jurisdiction of the probate 'court to hear certain actions. (See my dissenting opinion in Shively v. Burr, 157 Kan. 336, 139 P. 2d 401.) However, it is now well settled that the holding of this court in Foss v. Wiles, 155 Kan. 262, 124 P. 2d 438; Yeager v. Yeager, 155 Kan. 734, 129 P. 2d 242, and Shively v. Burr, supra, is the law of this state. Since this is true, I concur in the result reached in the majority opinion. Those opinions and the analogous opinions on the subject, already mentioned in the majority opinion, require a reversal of this judgment.